

114 S1218 IS: Nexus of Energy and Water for Sustainability Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1218IN THE SENATE OF THE UNITED STATESMay 6, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish an interagency coordination committee or subcommittee with the leadership of the
			 Department of Energy and the Department of the Interior, focused on the
			 nexus between energy and water production, use, and efficiency, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Nexus of Energy and Water for Sustainability Act of 2015 or the NEWS Act of 2015.
 2.DefinitionsIn this Act: (1)Committee or SubcommitteeThe term Committee or Subcommittee means the Committee on the Nexus of Energy and Water for Sustainability (or the NEWS Committee) or the Subcommittee on the Nexus of Energy and Water for Sustainability (or the NEWS Subcommittee), whichever is established by section 3(a).
 (2)DirectorThe term Director means the Director of the Office of Science and Technology Policy. (3)Energy-water nexusThe term energy-water nexus means the links between—
 (A)the water needed to produce fuels, electricity, and other forms of energy; and (B)the energy needed to transport, reclaim, and treat water and wastewater.
 (4)Grand ChallengesThe term Grand Challenges means the 21st Century Grand Challenges program coordinated by the Office of Science and Technology Policy.
 (5)NSTCThe term NSTC means the National Science and Technology Council. (6)RD&D activitiesThe term RD&D activities means research, development, and demonstration activities.
			3.Interagency Coordination Committee
 (a)EstablishmentThe Director shall establish either a committee or a subcommittee under the NSTC, to be known as either the Committee on the Nexus of Energy and Water for Sustainability (or the NEWS Committee) or the Subcommittee on the Nexus of Energy and Water for Sustainability (or the NEWS Subcommittee), to carry out the duties described in subsection (c).
			(b)Administration
 (1)ChairsThe Secretary of Energy and Secretary of the Interior shall serve as co-chairs of the Committee or Subcommittee.
 (2)Membership; staffingMembership and staffing shall be determined by the NSTC. (c)DutiesThe Committee or Subcommittee shall—
 (1)serve as a forum for developing common Federal goals and plans on energy-water nexus RD&D activities; (2)not later than 1 year after the date of enactment of this Act, and biannually thereafter, issue a strategic plan on energy-water nexus RD&D activities priorities and objectives;
 (3)promote coordination of the activities of Federal departments and agencies on energy-water nexus RD&D activities, including the activities of—
 (A)the Department of Energy; (B)the Department of the Interior;
 (C)the Corps of Engineers; (D)the Department of Agriculture;
 (E)the Department of Defense; (F)the Department of State;
 (G)the Environmental Protection Agency; (H)the Council on Environmental Quality;
 (I)the National Institute of Standards and Technology; (J)the National Oceanic and Atmospheric Administration;
 (K)the National Science Foundation; (L)the Office of Management and Budget;
 (M)the Office of Science and Technology Policy; and (N)such other Federal departments and agencies as the Director or the Committee or Subcommittee consider appropriate; and
 (4)(A)coordinate and develop capabilities and methodologies for data collection, management, and dissemination of information related to energy-water nexus RD&D activities from and to other Federal departments and agencies; and
 (B)promote information exchange between Federal departments and agencies— (i)to identify and document Federal and non-Federal programs and funding opportunities that support basic and applied research, development, and demonstration proposals to advance energy-water nexus related science and technologies;
 (ii)if practicable, to leverage existing programs by encouraging joint solicitations, block grants, and matching programs with non-Federal entities; and
 (iii)to identify opportunities for domestic and international public-private partnerships, innovative financing mechanisms, information and data exchange, and Grand Challenges.
 (d)No regulationNothing in this section grants to the Committee or Subcommittee (including the members of the Committee or Subcommittee) the authority to promulgate regulations or set standards.
 (e)Review; reportAt the end of the 10-year period beginning on the date on which the Committee or Subcommittee is established, the Director—
 (1)shall review the activities, relevance, and effectiveness of the Committee or Subcommittee; and (2)submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives, a report describing the results of the review conducted under paragraph (1) and a recommendation on whether the Committee or Subcommittee should continue.
 4.Crosscut budgetNot later than 30 days after the President submits the budget of the United States Government under section 1105 of title 31, United States Code, the Director of the Office of Management and Budget shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives, an interagency budget crosscut report that displays at the program-, project-, and activity-level for each of the Federal agencies that carry out or support (including through grants, contracts, interagency and intraagency transfers, multiyear and no-year funds) basic and applied RD&D activities to advance the energy-water nexus related science and technologies—
 (1)the budget proposed in the budget request of the President for the upcoming fiscal year; (2)expenditures and obligations for the prior fiscal year; and
 (3)estimated expenditures and obligations for the current fiscal year.